United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 13-2113
                      ___________________________

                             Jeffrey Alan Soboroff

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

 U.S. Federal Government; U.S. Marshals Service; Unknown Mansfield, Rev.;
Muscatine County Jail, from member case 4:12-cv-238; David Marcowitz; Julie
 Chyma, Nurse Practitioner; Christie Scotts, Nurse; Ashely Smith, Nurse; Gina
 Wappen, Nurse; Tanya Bishop; Crump, Sgt.; Russel, Chaplan; Vance, Chaplan;
   Don Buress; Lana Reed; Polk County Jail; Ottumwa Residential Facility;
Leavenworth Detention Center; U.S. Attorney General; Unknown White, Sheriff;
 Unknown Boulton, Lt.; - White, from member case 4:12-cv-238; Naylor, from
member case 4:12-cv-238; Federal Public Defender’s Office; Muscatine County;
                 Federal Bureau of Prisons; Ross A. Walters

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                   Appeal from United States District Court
                for the Southern District of Iowa - Des Moines
                                ____________

                          Submitted: October 4, 2013
                           Filed: October 11, 2013
                                [Unpublished]
                               ____________

Before MURPHY, COLLOTON, and GRUENDER, Circuit Judges.
                         ____________
PER CURIAM.

      Federal prisoner Jeffrey Soboroff appeals the district court’s1 dismissal, without
prejudice, of his pro se 42 U.S.C. § 1983 complaint challenging an alleged deprivation
of a “religious accommodation” and other vaguely described conditions of
confinement. We grant Soboroff’s motion to supplement his brief.

       Upon de novo review, we conclude that the dismissal was proper because
Soboroff failed to allege sufficient facts to state a claim. See 28 U.S.C. § 1915A (in
civil action in which prisoner seeks redress from governmental entity or employee of
governmental entity, court shall dismiss complaint if it fails to state claim upon which
relief may be granted); Ashcroft v. Iqbal, 556 U.S. 662, 677-83 (2009) (complaint
must contain sufficient factual matter, accepted as true, to state claim plausible on its
face; threadbare recitals of elements of cause of action supported by mere conclusory
statements are not entitled to assumption of truth); see also Cooper v. Schriro, 189
F.3d 781, 783 (8th Cir. 1999) (per curiam) (de novo standard of review).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      1
        The Honorable Robert W. Pratt, United States District Judge for the Southern
District of Iowa.

                                          -2-